 



SUPPLEMENTAL AGREEMENT

 

This Supplemental Agreement (this “Agreement”) is made as of this 18th day of
December, 2013, by and among CIG Wireless Corp., a Nevada corporation (the
“Company”) and the investors set forth on Schedule I hereto (each an “Investor”
and collectively, the “Investors”). Capitalized terms used but not defined
herein have the meaning ascribed to them in the Purchase Agreement (defined
below).

 

WITNESSETH

 

WHEREAS, the Company and the Investors are party to that certain Securities
Purchase Agreement, made as of the 1st day of August, 2013, by and among the
Company and the Investors set forth on Schedule I thereto (the “Purchase
Agreement”);

 

WHEREAS, pursuant to Section 2.4 of the Purchase Agreement, the Company may
deliver a Conditional Put Notice to the Investors requesting that the Investors
purchase up to $25,000,000 additional shares of Series A-1 Preferred Stock,
provided, that, the purchase price is in whole increments of $1,000,000 and the
proceeds from the sale and issuance of such shares shall only be used to fund
the consideration and related transaction expenses reasonably incurred by the
Company for an Approved Acquisition;

 

WHEREAS, the Company has delivered to the Investors a Conditional Put Notice
requesting that the Investors purchase an additional 60,000 shares of Series A-1
Preferred Stock (the “Additional Series A-1 Shares”) for an aggregate purchase
price of Six Million Dollars ($6,000,000) (the “Draw Amount”), the proceeds of
which shall be used solely to fund the purchase of fourteen (14) towers from
Southern Tower Antenna Rental, LLC (the “Star II Purchase”) and related
transaction expenses reasonably incurred by the Company for the Star II
Purchase;

 

WHEREAS, the Investors have accepted the Conditional Put Notice and the Company
has agreed to waive the receipt of the Investor Response Notice and sell and
issue the Additional Series A-1 Shares to the Investors pursuant to the terms
and subject to the conditions set forth herein and in the Purchase Agreement;

 

WHEREAS, pursuant to Section 2.4 of the Purchase Agreement, in connection with
the purchase of the Additional Series A-1 Shares, the Company shall issue to the
Investors 5,139,192 shares of Series A-2 Preferred Stock (the “Additional Series
A-2 Shares” and, together with the Additional Series A-1 Shares, the “Additional
Shares”); and

 

WHEREAS, the Additional Closing shall take place pursuant to the terms of the
Purchase Agreement upon the satisfaction of all of the condition set forth in
Section 5.3 and Section 5.4 of the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises made herein and for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 



1

 



 

1. Purchase and Sale of Securities. Subject to the terms and conditions of this
Agreement and the Purchase Agreement, at the Additional Closing, the Company
shall issue and sell, and each Investor listed on Schedule I hereto, shall
severally, and not jointly, purchase, the number and type of shares of Preferred
Stock, in the respective amounts set forth opposite their names on Schedule I
hereto, in exchange for the cash consideration set forth as the “Additional
Purchase Price” opposite their respective names on Schedule I hereto, in
immediately available funds, by wire transfer to an account designated by the
Company for such purpose. At the Additional Closing, the Purchase Price shall be
delivered by the Investors net of the Facility Fees and Investor Fees (in such
allocation among them as they may determine in their sole discretion).

 

2. Time and Place of Additional Closing. Subject to the terms and conditions
contained in this Agreement and the Purchase Agreement, the Additional Closing
with respect to the Additional Shares shall take place at the offices of
Investor Counsel, 1251 Avenue of the Americas, 17th Floor, New York, New York
10020, at 10:00 am (New York Time), on the date hereof (the “Additional Closing
Date”), provided that all of the conditions set forth in Section 5.3 and Section
5.4 of the Purchase Agreement have been satisfied or waived in accordance with
the terms thereof, or at such other location on such other date as the Company
and the Investors shall mutually agree.

 

3. Use of Proceeds. The Company will use the proceeds from the sale of the
Additional Shares at the Additional Closing solely to fund the Star II Purchase
and nothing herein shall be deemed a waiver or approval of, or consent to, any
expenditure by the Company or any Subsidiary which would otherwise require
approval of the Requisite Investors (as defined in the Series A Certificate of
Designation) pursuant to the Series A Certificate of Designation.

 

4. Closing Deliverables. At or prior to the Additional Closing, the Company
shall execute and/or deliver to the Investors the following documents:

 

(a) A Certificate duly executed on behalf of the Company by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Additional Closing Date,
certifying as to the matters set forth in Section 5.3(d) of the Purchase
Agreement;

 

(b) A Certificate duly executed on behalf of the Company by its Chief Executive
Officer, dated as of the Additional Closing Date, certifying as to the matters
set forth in Section 5.3(e) of the Purchase Agreement; and

 

(c) The WG Opinion and the Nevada Opinion, each dated as of the Additional
Closing Date, in a form acceptable to the Requisite Investors.

 

(d) Each of the transaction documents entered into in connection with the Star
II Purchase, in form and substance acceptable to the Requisite Investors (the
“Star II Transaction Documents”).

 

(e) Macquarie Bank Limited shall have approved the Advance (as defined in the
Credit Agreement) with respect to the Start II Purchase pursuant to the Credit
Agreement.

 



2

 



 

5. Delivery of Stock Certificates. No later than two (2) Business Day following
the Additional Closing Date, the Company shall deliver to the Investors stock
certificates of Company evidencing the Additional Shares registered in the names
of the Investors.

 

6. Waiver. The Investors hereby irrevocably waive the requirement to deliver the
Updated Schedules in a form acceptable to the Requisite Investors in accordance
with Section 6.8 of the Purchase Agreement as a condition to the Additional
Closing, and agree that this Section 6 shall constitute written notice of the
foregoing waiver as required pursuant to the Series A Certificate of Designation
and the Purchase Agreement. This waiver shall not be construed as being a waiver
of any other rights or remedies of the Investors under the Series A Certificate
of Designation or the Purchase Agreement and shall only be in effect with
respect to the transactions contemplated by this Agreement; and shall not be a
future waiver or establish custom and practice or course of dealing.

 

7. Certification. The Company hereby certifies to the Investors as of the date
hereof that: (i) no event or events have occurred from and after the Initial
Closing Date that, individually or in the aggregate, is reasonably likely to
result in a Material Adverse Effect; (ii) the Star II Purchase is an Approved
Acquisition; (iii) no Event of Default has occurred and is continuing since the
Initial Closing Date and (iv) no Default or Event of Default has occurred and is
continuing under the Credit Agreement.

 

8. MBL Facility. Notwithstanding anything in this Agreement or in any other
Transaction Document to the contrary, until the earlier of (x) the date on which
clause (d) of the definition of Change of Control in the Credit Agreement (as
such clause (d) is in effect on the date hereof, a “Specified COC”) is no longer
in effect, and (y) repayment in full of all Obligations (as defined in the
Credit Agreement, as in effect on the date hereof) under the Credit Agreement
(such earlier date, the “Expiry Date”), the Investors shall not have the power
to, and shall not, vote any of the Series A-2 Preferred Stock in any manner
that, directly or indirectly, (i) prevents any amount of unilateral cash or
equity contributions to CIG Comp Tower, LLC or CIG Properties, LLC by an owner
of Equity Interests (as defined in the Credit Agreement, as in effect on the
date hereof) in CIG Comp Tower, LLC or CIG Properties, LLC, as applicable, or
(ii) results in a Specified COC. This Section 8 shall not be amended or modified
before the Expiry Date. The Company and the Investors shall take such further
action, including without limitation, amending the Series A Certificate of
Designation, as may be necessary, advisable or convenient to further the intent
of this Section 8.

 

9. Miscellaneous.

 

9.1 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company and the Investors. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties. Except for
provisions of this Agreement expressly to the contrary, nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement.

 



3

 



 

9.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be delivered via facsimile, which shall be deemed an original.

 

9.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

9.4 Amendments and Waivers. This Agreement shall not be amended and the
observance of any term of this Agreement shall not be waived (either generally
or in a particular instance and either retroactively or prospectively) without
the prior written consent of the Company and the Requisite Investors.

 

9.5 Publicity. No public release or announcement concerning the transactions
contemplated hereby shall be issued by the Company or the Investors without the
prior consent of the Company (in the case of a release or announcement by the
Investors) or the Investors (in the case of a release or announcement by the
Company) (which consents shall not be unreasonably withheld), except as such
release or announcement may be required by law or the applicable rules or
regulations of any securities exchange or securities market on which the
Securities are then listed and trading, in which case the Company or the
Investors, as the case may be, shall allow the Investors or the Company, as
applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in advance of such
issuance.

 

9.6 Entire Agreement. This Agreement together with the Purchase Agreement
(including the Exhibits and Disclosure Schedules), and the other Transaction
Documents constitute the entire agreement among the parties hereof with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof. The parties acknowledge and agree that this
Agreement shall constitute a Transaction Document for all purposes of the
Purchase Agreement.

 

9.7 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

9.8 Governing Law; Consent to Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the choice of law principles thereof. Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York located in New York County and the United States District
Court for the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. THE COMPANY
AND EACH OF THE INVESTORS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING RELATING TO OR ARISING OUT OF THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[SIGNATURE PAGES FOLLOW]

 



4

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Supplemental Agreement or
caused a duly authorized person to execute this Supplemental Agreement as of the
date first written above.

 



  COMPANY:         CIG WIRELESS CORP.         By: /s/ Paul McGinn   Name: Paul
McGinn   Title: Chief Executive Officer         INVESTOR:         FIR TREE
CAPITAL OPPORTUNITY (LN) MASTER FUND, LP         By: /s/ Brian Meyer   Name:
Brian Meyer   Title: Authorized Person         FIR TREE REF III TOWER LLC      
  By: /s/ Brian Meyer   Name: Brian Meyer   Title: Authorized Person

 



 

 

 



SCHEDULE I

 



 

  



INVESTORS

 



 

  



ADDITIONAL CLOSING

 



 

 



Name

of Investor

Additional Closing
Purchase Price Number of Shares of Series A-1
Preferred Stock

Number of Shares of Series A-2
Preferred Stock

Fir Tree Capital Opportunity (LN) Master Fund, L.P.

c/o Fir Tree, Inc.

505 Fifth Avenue, 23rd Floor

New York, NY 10017

(212) 599-0090

(212) 659-4885 (fax)

Attention: Brian Meyer

General Counsel

$3,000,000 30,000 2,569,596

Fir Tree REF III Tower LLC

c/o Fir Tree, Inc.

505 Fifth Avenue, 23rd Floor

New York, NY 10017

(212) 599-0090

(212) 659-4885 (fax)

Attention: Brian Meyer

General Counsel

$3,000,000 30,000 2,569,596 Total $6,000,000.00 60,000 5,139,192          

 



 

 

 

 

 

 

 

 

 

 

 

 

